TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00217-CR





The State of Texas, Appellant


v.


Kathy Howard, Appellee





FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY

NO. 422,782, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING






PER CURIAM

	The State appeals the trial court's order granting appellee's motion to suppress
evidence.  The State has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).

Before Justices Powers, Kidd and B. A. Smith
Appeal Dismissed on State's Motion
Filed:   May 17, 1995
Do Not Publish